Order entered November           g , 2012




                                               In The
                                        Court of Zppeato
                              if iftb A iotritt of Texao at   loattal
                                        No. 05-12-01079-CR
                                        No. 05-12-01080-CR

                                KEITH BRONSHA PAUL, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 7
                                         Dallas County, Texas
                          Trial Court Cause Nos. F11-41122-Y, F10-42448-Y

                                             ORDER
        The Court GRANTS court reporter Sharon Hazlewood's motion for extension of time to

file the reporter's record.

        We ORDER Ms. Hazlewood to file the reporter's record within FIFTEEN DAYS from

the date of this order.